DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2021/0093177 A1) in view of Mawn et al. (US 2005/0054900 A1).
Regarding claim 1, Anderson discloses an eye examination apparatus to inspect a vitreous humor of an eye, the apparatus comprising a probe including: a shaft (Fig. 2A; shaft portion of 210 that is distal of 220; par. [0039]) including a distal end; a camera (250; par. [0039] and [0041]; Figs. 2A and 2B) disposed at the distal end, wherein the distal end and the camera are configured to be inserted into the vitreous humor (par. [0025]; Fig. 2A). 
However, Anderson does not specifically disclose a magnetic orientation sensor disposed at a section of the shaft. Mawn teaches an analogous eye examination apparatus comprising a shaft (Figs. 1A, 1B and 2A), a camera (Fig. 1B) and a magnetic orientation sensor disposed at a section of the shaft (352; par. [0019] and [0046]). Mawn teaches that the surgical position in both image space and physical space based on the magnetic tracking tip location data is displayed while performing the image-guided surgery (par. [0046]). It would have been obvious to one having ordinary skill in the art to have included the magnetic orientation sensor of Mawn in the apparatus of Anderson such that the surgical position in both image space and physical space based on the magnetic tracking tip location data is displayed while performing the image-guided surgery, as taught by Mawn. 
Regarding claim 2, Anderson in view of Mawn disclose the apparatus according to claim 1, wherein the camera fits into a space of about a 1 mm cube or less (par. [0042]).
Regarding claim 10, Anderson in view of Mawn disclose the apparatus according to claim 1, further comprising: a display (190; Mawn: 310); and processing circuitry (Mawn: 305) configured to: receive respective signals from the magnetic orientation sensor while the shaft is twisted to respective orientations; compute respective roll values of the shaft at the respective orientations responsively to the respective received signals; output a notification responsively to at least one of the computed roll values; and render to the display respective images captured by the camera of respective inside portions of the eye (Mawn: par. [0019], [0021], [0046] and [0066]-[0068]).
Regarding claim 15, Anderson discloses an eye examination method to inspect a vitreous humor of an eye, comprising: inserting a distal end of a shaft of a probe into the vitreous humor (Fig. 2A; shaft portion of 210 that is distal of 220; par. [0039]), the probe comprising a camera (250; par. [0039] and [0041]; Figs. 2A and 2B) disposed at the distal end; and rendering to a display respective images captured by the camera of respective inside portions of the eye (190; par. [0037] and [0038]).
However, Anderson does not specifically disclose a magnetic orientation sensor disposed at a section of the shaft. Mawn teaches an analogous eye examination apparatus comprising a shaft (Figs. 1A, 1B and 2A), a camera (Fig. 1B) and a magnetic orientation sensor disposed at a section of the shaft (352; par. [0019] and [0046]). Mawn teaches that the surgical position in both image space and physical space based on the magnetic tracking tip location data is displayed while performing the image-guided surgery (par. [0046]). It would have been obvious to one having ordinary skill in the art to have included the magnetic orientation sensor of Mawn in the apparatus of Anderson such that the surgical position in both image space and physical space based on the magnetic tracking tip location data is displayed while performing the image-guided surgery, as taught by Mawn. 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Mawn as applied to claim 1 above, and further in view of Lee et al. (US 2017/0164869 A1).
Regarding claim 3, Anderson in view of Mawn disclose the apparatus according to claim 1, but does not specifically disclose wherein the magnetic orientation sensor includes a magnetometer. Lee teaches an analogous apparatus wherein the magnetic orientation sensor is a magnetometer (42a; par. [0009] and [0044]; Fig. 6). It would have been obvious to one having ordinary skill in the art to have substituted the magnetometer of Lee for the magnetic orientation sensor of Anderson as a simple substitution of one position and orientation sensor for another having the predictable result of tracking the position and orientation of the shaft of the apparatus.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Mawn as applied to claim 1 above, and further in view of Hubschman et al. (US 2012/0022546 A1) in view of Claus et al. (US 2013/0317417 A1).
Regarding claim 4, Anderson in view of Mawn disclose the apparatus according to claim 1, the camera (250; Mawn: Fig. 1B) facing away from the shaft (Fig. 2A and 2B), but does not specifically disclose wherein the probe includes a phacoemulsification probe including a needle at the distal end. Mawn teaches the probe including a conduit (132d; Fig. 1B) for a surgical tool (par. [0043]), but does not specifically disclose it is a a phacoemulsification probe including a needle. Hubschman teaches an analogous system comprising a separate imager (111) and a phacoemulsification instrument (102) that may comprise a needle (par. [0029]). Claus teaches that phacoemulsification probes include a needle (par. [0005] and [0006]). It would have been obvious to one having ordinary skill in the art to have included a phacoemulsification probe including a needle in the apparatus of modified Anderson, as contemplated by Mawn and the probe taught by Claus, thereby reducing the number of access incisions, as needed by Hubschman, for example, providing advantages to the patient and surgeon. 
Regarding claim 4, Anderson in view of Mawn in view of Hubschman in view of Claus disclose the apparatus according to claim 4, further comprising a pump connected to the needle and configured to aspirate a cataract fragment from the vitreous humor (Claus: par. [0030]).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Mawn as applied to claim 1 above, and further in view of Berlin (US 2021/0145642 A1).
Regarding claim 6, Anderson in view of Mawn disclose the apparatus according to claim 1, wherein the distal end of the shaft includes a distal tip (Figs. 2A and 2B), but does not specifically disclose the camera being disposed within 5 mm of the distal tip. Berlin teaches an analogous apparatus wherein the camera is disposed within 5 mm of the distal tip (par. [0111]). It would have been obvious to one having ordinary skill in the art to have provided the camera within 5 mm of the distal tip as taught by Berlin, as a known measure of a camera distance for eye surgeries. 

Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Mawn as applied to claim 1 above, and further in view of Alvarez et al. (US 2014/0364870 A1).
Regarding claim 7, Anderson in view of Mawn disclose the apparatus according to claim 1, but does not specifically disclose wherein the distal end of the shaft includes a deflectable element having a distal tip at which the camera is disposed, the magnetic orientation sensor being disposed in the shaft proximally to the deflectable element. Alvarez teaches an analogous apparatus wherein the distal end of the shaft includes a deflectable element having a distal tip (Fig. 22B1-22B3; par. [0102]-[0104]). It would have been obvious to one having ordinary skill in the art to have provided the shaft of Anderson with the deflectable element of Alvarez thereby improving steering and navigating the apparatus to the target location. Such modification would provide a deflectable element having a distal tip at which the camera (250) is disposed, the magnetic orientation sensor being disposed in the shaft proximally to the deflectable element (Mawn: Fig. 1B; see also Lee Fig. 6). 
Regarding claim 9, Anderson in view of Mawn in view of Alvarez disclose the apparatus according to claim 7, apparatus according to claim 7, wherein the deflectable element has a length of less than 5 mm and is configured to deflect by at least 120 degrees from an axis of a section of the shaft proximal to the deflectable element (Alvarez: Fig. 22B1-22B3; par. [0102]-[0104]).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Mawn in view of Alvarez as applied to claim 7 above, and further in view of Foulkes et al. (US 2022/0257416 A1).
Regarding claim 8, Anderson in view of Mawn in view of Alvarez disclose the apparatus according to claim 7, but does not specifically disclose wherein the distal end of the shaft has an outside diameter of less than 2 mm. Foulkes teaches an analogous apparatus wherein the distal end of the shaft has an outside diameter of less than 2 mm (par. [0058]). It would have been obvious to one having ordinary skill in the art to have made the outside diameter of less than 2 mm as taught by Foulkes, as a known measure of a shaft diameter for eye surgeries.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Mawn as applied to claim 10 above, and further in view of Lichtenstein (US 2012/0035467 A1).
Regarding claim 11, Anderson in view of Mawn disclose the apparatus according to claim 10, but does not specifically disclose wherein the processing circuitry is configured to: find when one of the computed roll values exceeds a predefined limit; and output a notification indicating that the one computed role value exceeds the predefined limit. Lichtenstein teaches an analogous apparatus wherein the processing circuitry is configured to: find when one of the computed roll values exceeds a predefined limit; and output a notification indicating that the one computed role value exceeds the predefined limit (par. [0008] and [0039]). It would have been obvious to one having ordinary skill in the art to have included the processing circuitry of Lichtenstein with that of Anderson thereby preventing the shaft of the apparatus from becoming twisted or tangled, as taught by Lichtenstein.

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Mawn as applied to claim 10 above, and further in view of Alvarez et al. (US 2014/0364870 A1).
Regarding claim 12, Anderson in view of Mawn disclose the apparatus according to claim 10, but does not specifically disclose wherein the distal end of the shaft includes a deflectable element having a distal tip at which the camera is disposed, the magnetic orientation sensor being disposed in the shaft proximally to the deflectable element. Alvarez teaches an analogous apparatus wherein the distal end of the shaft includes a deflectable element having a distal tip (Fig. 22B1-22B3; par. [0102]-[0104]). It would have been obvious to one having ordinary skill in the art to have provided the shaft of Anderson with the deflectable element of Alvarez thereby improving steering and navigating the apparatus to the target location. Such modification would provide a deflectable element having a distal tip at which the camera (250) is disposed, the magnetic orientation sensor being disposed in the shaft proximally to the deflectable element (Mawn: Fig. 1B; see also Lee Fig. 6).  Additionally, Mawn teaches the processing circuitry being configured to: compute a deflection of the deflectable element; and render to the display an indication of the computed deflection (Mawn: par. [0019], [0021], [0046] and [0066]-[0068]).
Regarding claim 13, Anderson in view of Mawn in view of Alvarez disclose the apparatus according to claim 12, wherein the shaft includes a lumen and a puller wire having a proximal end and a distal end disposed in the lumen (Alvarez: par. [0102]-[0104]), the distal end of the puller wire being connected to the deflectable element so that pulling the proximal end of the puller wire in a proximal direction generates a deflection in the deflectable element (Alvarez: par. [0102]-[0104]), the processing circuitry being configured to compute the deflection of the deflectable element responsively to an impedance of at least part of the puller wire (Mawn: par. [0019], [0021], [0046] and [0066]-[0068]).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Mawn in view of Alvarez as applied to claim 12 above, and further in view of Bendall (US 2012/0223937 A1).
Regarding claim 14, Anderson in view of Mawn in view of Alvarez disclose the apparatus according to claim 12, but does not specifically disclose wherein the processing circuitry is configured to: render to the display the respective images captured by the camera of the respective inside portions of the eye on a three-dimensional surface responsively to the computed deflection and the computed roll values; receive a user interface command to rotate the three-dimensional surface; and render to the display a rotated view of the three-dimensional surface responsively to the received user interface command. Bendall teaches processing circuitry that is configured to: render to the display the respective images captured by a camera of the respective inside portions of a viewed object on a three-dimensional surface; receive a user interface command to rotate the three-dimensional surface; and render to the display a rotated view of the three-dimensional surface responsively to the received user interface command (par. [0004]; [0030]-[0031]). Bendall teaches the rendered three-dimensional surface that the operator can rotate, zoom, pan, etc. provides the operator with additional information about the region of interest (par. [0004]). Thus, it would have been obvious to one having ordinary skill in the art to have included the processor of Bendall in that of modified Anderson in order to provide the operator with additional information about the region of interest, as taught by Bendall. Such incorporation would also use the computed deflection and the computed roll values of Mawn to display the device. 

Allowable Subject Matter
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Neither Anderson nor Mawn teach or otherwise render obvious the method of inserting a distal end of a shaft of a probe into the vitreous humor, the probe comprising a camera disposed at the distal end and a magnetic orientation sensor disposed at a section of the shaft; rendering to a display respective images captured by the camera of respective inside portions of the eye; and further (1) aspirating a cataract fragment from the vitreous humor (emphasis added); (2) performing a pars plana vitrectomy to remove a cataract fragment from the vitreous humor (emphasis added); or (3) receiving respective signals from the magnetic orientation sensor while the shaft is twisted to respective orientations; computing respective roll values of the shaft at the respective orientations responsively to the respective received signals; and outputting a notification responsively to at least one of the computed roll values.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795